Citation Nr: 0026271	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico 
Department of Labor and Human Resources 
Bureau of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976, and from January 1991 to June 1991.  

In December 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, denied service connection for hearing loss.  Following 
pertinent notice from the RO the same month, a Notice of 
Disagreement (NOD) was not received within the subsequent 
year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the RO.  A hearing 
was held before a hearing officer at the RO in January 2000.  

The appeal was docketed at the Board in 1999.

In light of the disposition reached by the Board in the 
decision hereinbelow relative to the veteran's claim for 
service connection for hearing loss, such issue, as well as 
the veteran's claim for service connection for tinnitus, will 
be addressed in a remand appearing at the end of the 
decision.  


FINDINGS OF FACT

1.  In December 1993, the RO denied service connection for 
hearing loss; following pertinent notice from the RO the same 
month, a NOD was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
December 1993 rating denial of service connection for hearing 
loss is, in part, so significant that it must be considered 
in order to fairly decide the claim.  


CONCLUSION OF LAW

Evidence received since the unappealed December 1993 rating 
denial of service connection for hearing loss is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The December 1993 
rating denial of service connection for hearing loss is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
December 1993 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  

In denying service connection for hearing loss in December 
1993, the RO observed that the veteran had normal hearing for 
VA purposes.  Evidence of record in December 1993 included 
the veteran's service medical records, which include a report 
pertaining to an audiogram performed in April 1991 during his 
second period of service.  The audiogram revealed decibel 
deficits of 65 and 70 in the right ear at 3000 and 4000 
Hertz, respectively.  Also of record in December 1993 was a 
report pertaining to an audiogram administered the veteran by 
VA in September 1993, the findings on which included recorded 
decibel deficits of 25 or less in each ear at all tested 
frequencies (i.e., 500-4000 Hertz), and speech discrimination 
ability of 100 percent correct in each ear.

Evidence added to the record since December 1993 includes, in 
addition to a copy of the report pertaining to the April 1991 
audiogram addressed above, a report pertaining to an 
audiogram administered the veteran by VA in January 1998.  
The veteran complained of experiencing "progressive hearing 
loss" since he had served in the Persian Gulf in 1991.  The 
report reflects that the audiogram revealed decibel deficits 
of 55 or higher in each ear at 3000 and 4000 Hertz.  The 
veteran was assessed as having sensorineural hearing loss in 
each ear.  At his January 2000 personal hearing, the veteran 
asserted that his hearing loss was traceable to exposure to 
the noise of "generators" which were located in an area where 
he was engaged in processing prisoners while he was stationed 
in the Persian Gulf.

In considering whether new and material evidence has been 
submitted to reopen his claim for service connection for 
hearing loss, the Board has determined that the evidence 
added to the record since December 1993 is new and material.  
In this regard, the Board is constrained to point out that 
the above-cited recently received copy of the report 
pertaining to the April 1991 audiogram is a duplicate of 
evidence which was in the RO's possession in December 1993.  
As such, this item, in accordance with the pertinent aspect 
of 38 C.F.R. § 3.156(a) quoted above, is not "new and 
material".  However, with respect to the report of the 
January 1998 VA audiogram, such item is, in the Board's 
opinion, both new and material, inasmuch as it reflects for 
the first time that the veteran has hearing loss for VA 
purposes in each ear in accordance with the provisions of 
38 C.F.R. § 3.385 (1999) (which provisions are different than 
the promulgation of 38 C.F.R. § 3.385 which was in effect in 
1993, see 55 Fed. Reg. 12349 (April 3, 1990)). Given the 
foregoing analysis, then, and because the report of the 
January 1998 VA examination conveys information which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), the veteran's claim 
for service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
hearing loss is granted.


REMAND

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for hearing loss, 
such claim, which is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991) and in accordance with Manio v. 
Derwinski, 1 Vet. App. 140 (1991), must be adjudicated on a 
de novo basis.  Incident to such adjudication, the Board is 
of the opinion that pertinent examination by VA (to include 
elicitation of an opinion bearing on the veteran's claim for 
service connection for tinnitus), as specified in greater 
detail below, should be performed.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination, to include 
an audiogram, by a specialist in diseases 
of the ear, nose and throat, to ascertain 
the present nature and severity of any 
present hearing loss.  As to any hearing 
loss ascertained, the VA examiner, after 
reviewing the record, should offer an 
opinion as to whether it is at least as 
likely as not that such hearing loss is 
traceable to service, including noise 
exposure during service in 1991.  In 
addition, if any assessed hearing loss is 
found to be sensorineural in nature, 
then, in such event, the VA examiner 
should further opine as to whether it is 
at least as likely as not that any 
ascertained tinnitus is related thereto.  
Any special diagnostic studies, in 
addition to the audiogram addressed 
above, deemed necessary should be 
performed.  It is essential that the 
claims folder be provided to the examiner 
for review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
veteran's (reopened) claim for service 
connection for hearing loss; and 
readjudicate his claim for service 
connection for tinnitus.

4.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 5 -


- 1 -


